DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires the following:

    PNG
    media_image1.png
    245
    560
    media_image1.png
    Greyscale


As to claim 1, the claim is drawn to a latch assembly, however, there is no latching element claimed and how perform a latching function. 
It appears that the invention is actually drawn to a detecting assembly on a latch assembly for detecting the position of at least one movable component. Correction is required.

Furthermore, also for claim 12, if that is the intention, the detecting assembly is required to have a printed circuit board for performing a function with respect to the position of the movable component. Correction is required.

As to claims 5 and 16, the claim requires another sensor. However, the limitation is indefinite since the other sensor is not interacting with the same magnet. As seen in the figures, the other Hall sensor interacts with another magnet located on another movable component of the at least one movable component. Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 11-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by DE 10065100 (DE 100).

    PNG
    media_image2.png
    617
    967
    media_image2.png
    Greyscale

DE 100 discloses a detecting assembly on a latch assembly that comprises at least one rotatable movable component (1, 3). 
The detecting assembly comprising a magnet (5) secured to the at least one movable component (3); a hall effect sensor (6) remote from the magnet; and a metal trace (8) operably coupled to the hall effect sensor and configured to be magnetized by the magnet as the at least one movable component rotates.
The metal trace comprises multiple activation points to be magnetized by the magnet.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 

Claims 3-10 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10065100 (DE 100) in view of US Pat No 5,889,400 to Nakazawa.
First, DE 100 fails to disclose that the hall-effect sensor is secured to a printed circuit board and a connector secured to the board.

    PNG
    media_image3.png
    655
    1115
    media_image3.png
    Greyscale

Nakazawa teaches that it is well known in the art to have a detecting assembly that uses a magnet (4), a Hall sensor (11) and a metal trace (7), comprising a printed circuit board (13) that secures the Hall sensor and a connector (14).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the assembly described by DE 100 with a printed circuit board, as taught by Nakazawa, in order to electronically secure the sensor in place and electrically communicating the sensor with a device connected to the connector. 


    PNG
    media_image4.png
    381
    518
    media_image4.png
    Greyscale

As seen above, DE 100 discloses an additional embodiment in which there is another movable component having a respective magnet on it that interact with the sensor though the metal trace.
Nakazawa teaches that it is well known in the art to provide an additional Hall sensor (12) with a respective metal trace (9). The sensor is also secured to the PCB and the connector.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the assembly described by DE 100 with an additional sensor/metal trace, as taught by Nakazawa, in order to provide more detecting information.
Applicant is also reminded that duplicating the components of a prior art device is a design consideration within the skill of the art.

In combination, DE 100, as modified by Nakazawa, is capable of having a pole of the magnet horizontal or perpendicular relation to the metal trace. Also, the metal trace can have curved portions (portions 5 in Nakazawa).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/Carlos Lugo/
Primary Examiner
Art Unit 3675



April 13, 2021